PER CURIAM.
John Daniel Matthews was found not guilty by reason of insanity of the charge of grand theft. The trial judge committed him to the Department of Health and Rehabilitative Services, who placed him in Florida State Hospital at Chattahoochee. Matthews now appeals the trial court’s continuation of his involuntary hospitalization. We hold that the trial court did not abuse its discretion in denying appellant’s release. Appellant failed to carry his burden of proof that, if released, he would be unlikely to injure himself or others. Hill v. State, 358 So.2d 190 (Fla. 1st DCA 1978). Accordingly, the order appealed from is affirmed.
RYDER, C.J., and CAMPBELL and FRANK, JJ., concur.